Citation Nr: 0636710	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a bilateral hand 
disability, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to September 
1980 and from December 1990 to July 1991.  He served in 
Southwest Asia from February 1991 to June 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied service connection for a 
brain tumor, headaches, a skin condition, and joint 
stiffness.  The veteran filed a notice of disagreement in 
January 2002.  The RO issued a statement of the case in May 
2003 and received the veteran's substantive appeal in June 
2003.  

In May 2004, the veteran testified before the undersigned at 
a hearing held at the RO.  A transcript of the proceeding is 
of record.  

When this case was previously before the Board in October 
2004, it was remanded for additional development and 
adjudication.  In October 2005, the Board denied service 
connection for a skin condition, a left shoulder disability, 
and granted service connection for right shoulder and 
bilateral elbow arthralgias.  The issues of entitlement to 
service connection for a brain tumor, headaches, and a 
bilateral hand disability were remanded for additional 
development and adjudication.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's brain tumor is attributable to a known 
clinical diagnosis of lipoma within the brain.

3.  The medical evidence does not show that the veteran's 
brain tumor had its onset in service or was due to any event 
or incident of his active duty service.

4.  The veteran's headaches and a bilateral hand disability 
are attributable to known clinical diagnoses of migraine 
headaches and degenerative joint disease of both hands.

5.  The medical evidence shows that the veteran's migraine 
headaches and degenerative joint disease of both hands are 
related to his active duty service.


CONCLUSIONS OF LAW

1.  A brain tumor was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

3.  Migraine headaches and degenerative joint disease of both 
hands were incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in April 2001, September 2003 and 
December 2004, the RO notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence.  These letters gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  The veteran was also 
invited to send additional evidence.  In addition, the RO has 
advised the veteran of the basic law and regulations 
governing the claim, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claim.  The veteran and his representative were provided 
with adequate notice of the evidence, which was not of 
record, that was necessary to substantiate the veteran's 
claim, and also of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the veteran's 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Board notes 
that the veteran was afforded notice regarding the disability 
rating and effective dates as part of the July 2006 
Supplemental Statement of the Case.  This notice, however, 
may have been inadequate and was provided only recently.  
Despite the potentially inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, supra.  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a brain tumor, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  And with respect to the his 
headache and bilateral hand claims, the Board concludes below 
that service connection is warranted.  And as the Court has 
stated "[i]n cases where service connection has been granted 
... the typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled." Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, no 
further VCAA notice is required.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records, a VA examination 
report, and statements submitted by the veteran and his 
representative in support of the claims.  In addition, the 
Board notes that these matters have been previously remanded 
for additional development, to include affording the veteran 
an opportunity to be examined in connection with his claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.


II.  Claims for service connection.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If certain conditions, including 
arthritis, are manifested to a degree of 10 percent within 
one year after separation from service, this disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In 
the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection of signs or symptoms that 
are objective indications of chronic disability, even though 
such disability is due to undiagnosed illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.	Brain tumor.

The medical evidence in this case consists of the veteran's 
service medical records, post-service treatment records and a 
VA examination report.

The veteran's service medical records are silent regarding a 
diagnosis of a brain tumor, although complaints of headaches 
and dizziness were indicated.  The veteran's Medical 
examination and Medical history dated in April 1980 noted 
that the veteran was normal in all respects.  The same is 
true of his July 1990 and April 1991 medical examinations and 
histories, with the exception that the veteran indicated 
swollen or painful joints and headaches.  In connection with 
this note, the veteran remarked that his headaches may be due 
to not wearing prescription glasses.  The veteran's April 
1991 medical evaluation found the veteran to be "normal" in 
all respects.  

The veteran's post-service records contain numerous 
references to the veteran's headaches, indicating that they 
may be migraine or tension headaches.  The records also 
contain a September 1993 MRI of the veteran's brain 
indication a midline and left paracentral lipoma in the 
perimesencephalic cistern.  Other records indicate a 
diagnosis of Vermian oligoastrocytoma.  In addition, a 
December 2001 VA examiner found the veteran's headaches to be 
secondary to the veteran's brain tumor.  However, notes on a 
September 1993 MRI indicated that "[i]t is doubtful that 
this [tumor] has any relationship to the headaches."

Based on the foregoing, this matter was remanded for further 
development, to include a pertinent VA examination to 
determine the exact nature of the veteran's brain tumor and 
also to determine if this condition is related to or had its 
onset prior to service, during service, or within one year of 
his discharge.  

In July 2006, the veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
veteran's claims file was available and reviewed in 
connection with the examination.  The veteran's medical 
history was reviewed and the examiner noted the September 
1993 MRI which showed a midline left paracentral lipoma in 
the perimesencephalic cistern of the brain.  The veteran was 
seen by neurology at the time.  I was indicated that lipoma 
was an incidental finding and not related to the veteran's 
headaches, which were thought to be vascular.   A follow-up 
MRI in March 1994 showed a lipoma in the basal cistern with 
no interval change from the 1993 MRI.  A subsequent MRI gave 
a diagnosed of Vermain oligoastrocytoma.  A subsequent 
neurology examination again presumed the mass to be a lipoma.  
An April 2003 MRI showed a lipoma or dermoid within the 
quadrigeminal plate in superior Vermain cisterns. The 
examiner indicated that there had been no change in the 
lesion since it was first discovered in1993.  The veteran was 
diagnosed with lipoma within the brain.  Regarding nexus to 
service, the examiner stated that the veteran's lipoma has 
been stable for a period of 10 years, suggesting a benign 
lesion.  Based on his review of the veteran's medical 
records, the examiner indicated that the lipoma was not 
related to the veteran's headaches, but was rather an 
incidental finding.  With respect to a date of onset, the 
examiner stated that he was unable to set a date without 
resorting to mere speculation.  He noted that it was first 
discovered in 1993, but could have been there for several 
years prior to that.  The examiner indicated that the 
veteran's current symptoms were not related to the lipoma and 
that it is unlikely that the condition increased in severity 
during service.  Regarding a date of onset, however, the 
examiner again stated that, because the lesion is an 
asymptomatic lipoma it could have been present during active 
military service, but that this would be mere speculation as 
there were no images prior to 1993 available to review.  

Based on the foregoing, the Board notes that the veteran's 
brain tumor has been given a known clinical diagnosis, namely 
lipoma within the brain.  Presumptive service connection due 
to service in the Persian Gulf is therefore not warranted for 
this condition, as it has a known diagnosis.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for this condition.  The veteran's 
service medical records are negative for diagnoses or 
treatment for this condition in service.  And there is no 
post-service medical evidence that links this condition to 
service or to a period of active service.  Finally, the July 
2006 VA examiner indicated that, based on an examination of 
the veteran and a review of the veteran's claims file, it 
would be mere speculation to state that the lipoma was 
present in service.  In this regard, the Board notes that 
entitlement to service connection may not be based on 
speculation or remote possibility.  An opinion noting that 
that the veteran's condition may possibly have been present 
in service, is insufficient to form a basis for a grant of 
service connection.  38 C.F.R. § 3.102 (2003).  See, e.g., 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).

Here, the Board not question the veteran's conviction that he 
may have a brain tumor that is related to his active duty 
service. The Board points out however that, as a lay person, 
the veteran is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

In light of the foregoing, the Board finds that service 
connection for the veteran's brain tumor is not warranted.

B.	Migraine headaches and degenerative joint disease of 
both hands.

With respect to the veteran's migraine headaches and 
degenerative joint disease of both hands, the Board finds 
that the medical evidence is in favor of service connection 
for these conditions.  

In this case, the veteran's service medical records indicate 
that the veteran may have had one or more of these conditions 
prior to one or both periods of active duty service (from May 
to September 1980, and from December 1991 to July 1991).  In 
Reports of Medical History dated in January 1984 and July 
1990, the veteran checked "yes" to whether he had 
"frequent or severe headaches" or "swollen or painful 
joints."   In June 1991, the veteran was noted to have 
swelling in his right wrist due to a ganglion cyst.  This 
cyst was also noted in the veteran's April 1991 Medical 
Examination.  In addition, an injury to the veteran's left 
wrist, stated to have happened when the veteran was 28 years 
old, was noted in both the July 1990 Medical History and 
Medical Examination.  The left wrist was noted to have 
required no treatment, but that it would swell slightly with 
use.  Finally, the veteran's claims file contains numerous 
references to the veteran's headaches, indicating that they 
may be migraine or tension headaches.  

In order to determine whether the veteran has a headache or 
hand condition that is related to his service, these matters 
were remanded in order to afford the veteran a VA 
examination.  A VA examination was conducted in July 2006.  
The examiner indicated that the veteran's claims file was 
available and reviewed in connection with the examination.  
The veteran's medical history was noted regarding both 
conditions.  After a review of the records and an examination 
of the veteran, the veteran was diagnosed with migraine 
headaches and degenerative joint disease of both hands.  
Regarding a connection to active service, the examiner noted 
that the veteran's service medical records documented 
migraines in1984 and 1990.  The severity of the migraines 
increased to the current levels in 1993.  With respect to the 
degenerative joint disease of the hands, the examiner 
indicated that the date of onset would be in 1990.  The 
headaches were noted to have increased in severity after 
service, but the examiner indicated that the degenerative 
joint disease of the hands did increase in severity during 
service and has gradually worsened over the last 10 years.  
The examiner opined that the symptoms documented during 
military service were likely the beginning of the veteran's 
degenerative joint disease of the hands.  

First, the Board notes that the veteran's headache and hand 
conditions have each been given a known clinical diagnosis, 
migraine headaches and degenerative joint disease of both 
hands.  Presumptive service connection due to service in the 
Persian Gulf is therefore not warranted for these conditions, 
as they have known diagnoses.

Based on the foregoing, however, the Board finds that the 
evidence is in favor of finding direct service connection for 
these conditions.  In this regard, the Board notes that the 
veteran is competent to report his experiences regarding the 
onset and severity of his symptoms.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  And the July 2006 VA examiner, who 
examined the veteran and his claims file in connection with 
the claims, found that the veteran's headaches and 
degenerative joint disease of both hands had their onset in 
service.  Based on the record, therefore, the Board finds 
that the evidence in the record is at least in equipoise and, 
resolving all reasonable doubts in the veteran's favor, finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for migraine headaches and degenerative 
joint disease of both hands.  The appeal is granted.


ORDER

1.  Entitlement to service connection for a brain tumor is 
denied.  

2.  Entitlement to service connection for migraine headaches 
is granted.  

3.  Entitlement to service connection for a degenerative 
joint disease of both hands is granted .



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


